BLUE, Chief Judge.
Toby Law appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion. Law contended in his motion that his trial counsel was ineffective for failing to argue to the trial court that he should have been sentenced as a juvenile and for failing to object when the trial court did not provide written reasons for imposing adult sanctions. Law’s argument is based on his assumption that section 39.059(7)(d), Florida Statutes (1994), applied to his offense.
However, because Law was indicted for a capital offense and entered a plea to an offense punishable by life imprisonment, his sentence was controlled by section 39.022(5)(c)(3), Florida Statutes (1993). This statute required that children who were found guilty of an offense punishable by life imprisonment be sentenced as adults. See Ritchie v. State, 670 So.2d 924 (Fla.1996). Consequently, the trial court reached the correct result, although it erred in its analysis of Law’s claim.
Affirmed.
FULMER and DAVIS, JJ., Concur.